Citation Nr: 0003093	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  97-10 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for left ear hearing 
loss.  
2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND


The veteran had active duty from May 1976 to May 1980.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In response to a remand by the Board in June 1998, the RO 
obtained VA treatment records for the veteran, including 
outpatient records dated in 1996.  The RO has stated that 
those records were received from the John Cochran VA Medical 
Center (VAMC).  Review of those records shows that entries at 
an ear, nose and throat clinic refer to a VA audiology 
evaluation, which was apparently done in early August 1996.  
The report of that evaluation is not in the claims file.  As 
the evaluation report may be pertinent to the veteran's 
claims, it should be obtained by the RO.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have 
constructive knowledge of records generated by VA).  In 
addition, the RO should obtain and associate with the claims 
file all VA treatment and evaluation records for the veteran 
dated from July 1998 to the present.  Also, the veteran 
should be provided the opportunity to submit additional 
evidence in support of his claims.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should ascertain whether the 
veteran underwent a VA audiology 
evaluation at the John Cochran VAMC or 
any other VA medical facility in 1996, 
most likely in August 1996.  The RO 
should obtain the report of any such 
evaluation and associate it with the 
claims file.  In addition, the RO should 
obtain and associate with the claims file 
all VA treatment and evaluation records 
for the veteran dated from July 1998 to 
the present.  

2.  The RO should provide the veteran the 
opportunity to present additional 
evidence in support of his claims, 
including medical evidence showing a 
qualifying hearing loss disability, as 
well as medical evidence showing a 
relationship between his left ear hearing 
loss and tinnitus and his active military 
service.  

3.  Then, the RO should undertake any 
other indicated development and 
thereafter readjudicate the claims on 
appeal.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case 
addressing all issues in appellate 
status.  The veteran and his 
representative should be provided an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
unless he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



